UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7636


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARCOS GONZALEZ-DELGADO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:04-cr-00084-LHT-DLH-1)


Submitted:    December 16, 2008            Decided:   December 24, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcos Gonzalez-Delgado, Appellant Pro Se.     Jill Westmoreland
Rose, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marcos Gonzalez-Delgado appeals the district court’s

order       denying   his    motion   to     dismiss    his    indictment,      filed

pursuant to Fed. R. Crim. P. 12(b)(2). *                     We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                    See United States v.

Gonzalez-Delgado, No. 1:04-cr-00084-LHT-DLH-1 (W.D.N.C. July 18,

2008).        We dispense with oral argument because the facts and

legal       contentions     are   adequately     presented      in   the    materials

before      the   court     and   argument     would   not    aid    the   decisional

process.

                                                                             AFFIRMED




        *
        As the district court noted, Gonzalez-Delgado likely
intended to bring this motion under Fed. R. Crim. P.
12(b)(3)(B).  However, as relief is unavailable to him under
either subsection of Rule 12, we find this to be of no
consequence.



                                           2